In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0132V
                                   Filed: September 18, 2017
                                         UNPUBLISHED


    STEVE HELMS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Danielle A. Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Kathryn A. Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On January 30, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury related to
vaccine administration (“SIRVA”) after receiving an influenza vaccination on October 16,
2015. Petition at 1-3. The case was assigned to the Special Processing Unit (“SPU”) of
the Office of Special Masters.
       On September 15, 2017, respondent filed his Rule 4(c) Report in which he states
that he does not contest that petitioner is entitled to compensation in this case. Rule
4(c) Report at 1. Specifically, respondent stated that petitioner’s alleged injury is
consistent with SIRVA caused-in-fact by the administration of the flu vaccine he

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
received on October 16, 2015. Id. at 4-5. Further, respondent did not identify any other
causes for petitioner’s SIRVA, and records show that petitioner suffered his condition for
more than six months. Id. at 5. Therefore, based on the record as it now stands,
petitioner has satisfied all legal prerequisites for compensation under the Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2